Citation Nr: 1213571	
Decision Date: 04/13/12    Archive Date: 04/26/12	

DOCKET NO.  08-16 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke.

2.  Entitlement to service connection for claimed residuals of a head injury.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in St. Petersburg, Florida, that denied entitlement to the benefits sought.  The Roanoke, Virginia RO otherwise has jurisdiction of the claims folder.

The case is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required on his part.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83.  The threshold for finding whether the evidence indicates a link between the current disability and service is low.  Id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

A review of the service treatment records reflects that in his report of medical history made at the time of enlistment examination in March 1968, the Veteran referred to having or having had frequent or severe headaches.  He stated that he took Aspirin.  Physical examination at that time was unremarkable.  The Veteran was seen in an optometry clinic in May 1968 for a complaint of frequent headaches.  His vision was evaluated.  There is no further reference to headaches during the remainder of service.  His service treatment records are also without reference to his having sustained a head injury of any sort.  

The post service records show that the Veteran sustained a stroke in early 2006.  Past history recorded in conjunction with evaluation of the stroke was without reference to headaches or a head injury.  In his claim for disability benefits that was received in late January 2007, the Veteran stated that he sustained a stroke "due to head injury."  He has not been very specific as to exactly how this happened.  His representative points out that the Veteran has not been accorded an appropriate examination by VA and asks that one be accomplished.  The representative points to the Veteran having been seen for headaches on the one occasion in service.  The representative also refers to the treatment records showing an active duty injury in 1968.  The Board is not sure exactly what record the representative is referring to, except for a possible notation of one occasion in May 1968 where the Veteran was evaluated for the purpose of ruling out a stress fracture.  Elaboration is not provided in the service records.

In view of the foregoing, particularly because of the low threshold for providing examination and the request for examination by the accredited representative, the Board finds that further development is in order and the case REMANDED for the following actions:

1.  The Veteran should be asked to provide the names and addresses of all VA, private, or other Government healthcare providers and treatment centers where he has received treatment or evaluation for headaches, residuals of a head injury, and a stroke since his discharge from service.  After securing the necessary releases, any records that have not previously been secured should be obtained and associated with the claims file.  To the extent there is an attempt to obtain any of these records that is not successful, the claims file should contain documentation of the attempts made.  The Veteran and his representative should also be informed of the negative results and be given the opportunity to secure the records.  

2.  The Veteran himself should be asked to provide more specific information with regard to the disabilities at issue and how he relates them to his experiences while in the military many years ago.  He should be informed of alternative sources of information for demonstration of continuity of symptomatology being any buddy statements, employment physicals and insurance records, and/or statements from family members who are willing to attest to his having had problems with the disabilities at issue in the years following service discharge.  Specifically he should be asked to detail when the reported head injury occurred and when it took place.  Any records obtained should be associated with the claims file.  

3.  Following the completion of the above development, the RO/AMC should afford the Veteran an examination by an appropriate examiner to determine the nature and etiology of the claimed headaches, residuals of a head injury, and residuals of a stroke.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (that is to a degree of 50 percent or more probability) that any currently diagnosed headaches, residuals of a head injury, and/or residuals of a stroke had onset during the Veteran's active service or was any such disorder caused by any incident or event that occurred during his period of service.  The examiner is advised that the Veteran is competent to report injuries or symptoms, and that his statements must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.  

4.  Thereafter, the case should be returned to the Board for further review.  The RO/AMC should then issue a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  The Veteran and his representative are placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655, failure to cooperate by not providing more specific information with regard to each of the disabilities at issue and by not attending any requested examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



